Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 11-12, filed 10/27/202, with respect to 35 USC 103 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 
Applicant's remarks about double patenting filed 10/27/2020 have been fully considered but they are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 of U.S. Patent No.10424423 in view of Zerebilov (US 7228625). Although the claims at issue are not identical, they are not patentably distinct from each other because both of the invention is directed to a coaxial cable and the disclosure are the same since this is a continuation of the application of the above patent. There is difference between the two claims (separating layer – plastic sheet), but a plastic sheet would read on separating layer ie. Separating layer could be a plastic sheet. The second difference would be the new designation (first, second, third, fourth) on the adhesive and corona discharge, but examiner does not believe this would qualify as being a structural difference.   
Claim 57 and 61 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10424423 in view of Zerebilov (US 7228625). Although the claims at issue are not identical, they are not patentably distinct from each other because both of the invention is directed to a coaxial cable and the disclosure are the same since this is a continuation of the application of the above patent. There is difference between the two claims (separating layer – plastic sheet), but a plastic sheet would read on separating .
Claims 57 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of U.S. Patent No.10424423 in view of OGURA (20080314636). Claim 11 of the patent mentions the method of manufacturing a shielding tape and doesn’t mention the overall internal structure of the coaxial cable whereas OGURA discloses that structure. A difference between the claims would be the new designation (first, second, third, fourth) on the adhesive and corona discharge, but examiner does not believe this would qualify as being a structural difference.
Claim 71 and 72 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10424423 in view of Zerebilov (US 7228625) in further view of D’aoust (US 5194291).  
Claim 73 and 74 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10424423 in view of Zerebilov (US 7228625) in further view of Stipes (US 20010040042).

16544748
Patent 10424423
57. (Currently Amended) A coaxial cable comprising: a conductor; a dielectric surrounding the conductor; a shielding tape surrounding the dielectric, the shielding tape manufactured by a method including: exposing a first surface of a first separating layer to a first corona discharge; applying a 

Zerebilov teaches, in Fig. 1, a braided metal (34a) surrounding the shielding tape (32a) (column 3 lines 20-27) and outer jacket(28) surrounding the braided metal (34a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coaxial cable as disclosed by Ogura and Bow with the braided metal as disclosed by Zerebilov in order to provide a secondary shielding component to the cable to provide a stronger electromagnetic shield (Zerebilov, column 3 lines 23-25). 

7. The method of claim 1, further comprising: wrapping a braided metal around the shielding tape; and surrounding the braided metal with an outer jacket. 



59. (New) The coaxial cable of claim 57 wherein- the separating layers are polyester layers, and the shielding layers are aluminum layers.

60. (New) The coaxial cable of claim 57 wherein- the separating layers are polyester layers, at least one of the shielding layers is a copper layer, and the remaining shielding layers are aluminum layers.




9. The method of claim 1 wherein at least one of (could be both) the first and second plastic sheets include polyester, and wherein at least one of the metal sheets includes copper and at least one (could be both) of the remaining metal sheets includes aluminum.

61.  The coaxial cable of claim 57 wherein- the first shielding layer is a copper layer, the second and third shielding layers are aluminum layers, and the first shielding layer is positioned between the dielectric and the second and third shielding layers.

Zerebilov teaches, in Fig. 1, a braided metal (34a) surrounding the shielding tape (32a) (column 3 lines 20-27) and outer jacket(28) surrounding the braided metal (34a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have 





It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have use the shielding tape as disclosed by the patent with the coaxial cable as disclosed by Ogura in order to provide better shielding and a lighter coaxial cable as it is known in the art.  



72. (New) The coaxial cable of claim 57 wherein two or more of the first, second, third, and fourth corona discharges are the same corona discharge.
D’aoust discloses that the range of effective corona discharge is about 13 MHz or higher (column 4 lines 35-41).  By changing the allowable frequency of the corona discharge, the corona discharge will be different from each other. Similarly by making the allowable frequency of the corona discharge be the same, the corona discharge can be the same corona discharge.  
It would have been obvious for one of ordinary skill in the art before the effective 


74. (New) The coaxial cable of claim 57 wherein two or more of the first, second, third, and fourth adhesives are the same adhesive.
Stipes discloses the adhesive layers could be any of several copolymers or polyolefins such as EBA, EVA, EVS, EVSBA or even LDPE ([0020]).  Thus, it shows that the different (first, second, third, fourth) adhesives could be different or the same.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesives disclosed by the patent and Zerebilov with the adhesives as disclosed by Stipes in order to provide alternatives when connecting two different layers as it is known in the art and it has been held to be within the general skill of a worker   .  




Allowable Subject Matter
Claims 66-70 and 75-76 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 66, for which Claims 67-70 and 75-76 depends, teaches limitations: “activating a first surface of a first separating layer to etch the first surface of the first separating layer … activating a second surface of a first separating layer to etch the second surface of the first separating layer … activating a first surface of a second separating layer to etch the first surface of the second separating layer … activating a second surface of a second separating layer to etch the second surface of the second separating layer “ that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
OGURA (20080314636), Bow (US4125739), Smyczek (US5444466), and Fujikawa (US20150068907) are the closest prior art of record.
Regarding Claim 66, Ogura teaches, in Fig. 8A-8B, a coaxial cable (100) comprising: a conductor (111); a dielectric (112) surrounding the conductor; a shielding tape (113-115, [0006-0007]) surrounding the dielectric (Fig. 8A-8B), the shielding tape manufactured by a method including: activating a first surface (Fig. 8A- surface closest to 113) of a first separating layer (114) (Product-by-Process- MPEP2113); activating a second surface ( Fig. 8A - surface closest 
 Bow discloses, in Fig. 7, applying adhesive (79) to at least one of the activated (MPEP 2112- does not disclose method of activation) first surface of the first separating layer (77) or a first surface of a first shielding layer (not shown, column 11 lines 25-30) (Ogura, 113); pressing the first surface of the first shielding layer against the first surface of the first separating layer after application of the adhesive (column 7 lines 3-9)(column 7 lines 25-29); applying adhesive (75) to at least one of the activated( MPEP 2112- does not disclose method of activation) 
Smyczek discloses, in the abstract, that a corona treatment would etch a plastic layer (fluorocarbon layer) and change its surface characteristics (Abstract). 
Fujikawa teaches using corona discharge to improve adhesion between two layers ([0042],[0070]). 
The above references, according to the examiner, does not adequately disclose the steps of the multi-layer corona discharge etching process that is required by claim 66.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        /BINH B TRAN/Primary Examiner, Art Unit 2848